           CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Malik Laughlin, et al.,                                        Case No. 19-cv-2547 (ECT/TNL)

                            Plaintiffs,

    v.                                                                             ORDER

    James Stuart, et al.,

                            Defendants.


    Malik Laughlin, MCF-Stillwater, 970 Pickett Street North, Bayport, MN 55003; Kenneth
    Lewis, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN 55330; 1
    Michael Hari, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN
    55330 (pro se Plaintiffs);

    Robert I. Yount, Assistant Anoka County Attorney, Government Center, 2100 Third
    Avenue, Suite 720, Anoka, MN 55303 (for Defendants James Stuart, Jonathon Evans,
    Lt. Sheila Larson, and Sgt. Carrie Wood); and

    Gary K. Luloff and Jennifer J. Crancer, Chestnut Cambronne PA, 100 Washington
    Avenue South, Suite 1700, Minneapolis, MN 55401 (for Defendant Tessa Villegas).


          This matter is before the Court on Plaintiffs’ “Joint Motion for Leave to Amend

Rights Complaint” (ECF No. 176) and County Defendants’ Motion to Modify the

Scheduling Order (ECF No. 280). 2 For the reasons set forth below, the Court will grant in

part and deny in part each motion.




1
  Plaintiffs Hari and Laughlin both provided this address for Plaintiff Lewis. (See ECF Nos. 262, 264.) A recent search
of      the     Sherburne      County     Jail     shows      Lewis      is     currently   in     custody.         See
https://inmatelocatorext.co.sherburne mn.us/inmatelocator/ (last visited February 23, 2021).
2
  As of the filing of this Order, Defendant Tessa Villegas has taken no position on either motion.


                                                            1
         CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 2 of 14




                                           I. BACKGROUND

        Plaintiffs Malik Laughlin, Kenneth Lewis, and Michael Hari brought this action

pursuant to 42 U.S.C. § 1983 in August 2019. (ECF No. 1.) Their original complaint arose

from events that occurred while all three were inmates at the Anoka County Jail. (Id.) This

included allegations that jail employees (1) provided inadequate dietary nutrition in

violation of the Fifth and Fourteenth Amendments; (2) inhibited each Plaintiffs’ ability to

communicate with their attorneys and review legal materials, and that jail employees

reviewed materials subject to attorney-client privilege in violation of their Fifth, Sixth, and

Fourteenth Amendment rights; 3 (3) performed “sexually abusive patdowns” in violation of

their Fifth and Eighth Amendment rights; (4) failed to provide adequate access to discovery

in their criminal cases in violation of their Fifth, Sixth, and Fourteenth Amendment rights;

(5) failed to provide adequate access to the jail’s law library in violation of their Fifth and

Fourteenth Amendment rights; and (6) violated their Fifth and Fourteenth amendment

rights through disciplinary segregation. (Id.)

        Plaintiffs previously filed a motion to amend their complaint in May of 2020. (ECF

No. 64.) Plaintiffs proposed adding extensive claims specific to Hari. (Id.) These claims

related to allegations that employees of multiple law enforcement agencies and

correctional facilities collected and reviewed Hari’s privileged telephone calls;

correctional officers at the Sherburne County Jail monitored Hari’s use of a computer to

view discovery and correspond with his attorney; unidentified Marshals in Illinois seized


3
  Notably, in an inmate grievance attached as an exhibit to the complaint, Hari alleged Anoka County Jail officials
took “legal discovery material” from his jail cell. (ECF No. 1-1 at 9.)


                                                          2
         CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 3 of 14




Hari’s legal mail and disclosed information in it; mail that Hari sent from the Sherburne

County Jail was opened, disclosed, and, in some cases, altered and delayed in delivery;

and certain correctional officers searched Hari’s cell and read his legal materials. (ECF

No. 64-1 at 17-26.)

        The Court granted in part and denied in part Plaintiffs’ motion. Plaintiffs were

granted leave to file an amended complaint adding certain claims and supporting

allegations under 42 U.S.C. § 1983: namely, violations of Laughlin’s rights under the

First Amendment as to Wood and Evans; and violations of Lewis’s rights under the First

and Sixth Amendments as to Stuart and Villegas. (ECF No. 81.) The order denied the

motion to amend with regard to Hari’s newly outlined claims. 4 (Id.) Plaintiffs filed their

Amended Civil Rights Complaint on June 23, 2020. (ECF No. 85.)

        On June 15, 2020, the Court issued a Pretrial Scheduling Order pursuant to Federal

Rule of Civil Procedure 16(b). (ECF No. 82.) This Order established the following

deadlines:

        • Fact discovery was to be completed by September 23, 2020;

        • Motions to amend the pleadings were to be filed on or before June 19, 2020;

        • Nondispositive motions were to be filed on or before September 23, 2020;

        • Dispositive motions were to be filed on or before November 23, 2020; and

        • The case was to be trial ready as of February 23, 2021.



4
 Hari subsequently brought these claims in a separate suit in June 2020. See Michael Hari v. Joel Smith, et al., No.
20-cv-1455 (ECT/TNL) (D. Minn.).



                                                           3
        CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 4 of 14




(Id. at 1-2.)

       On September 2, 2020, Plaintiffs filed this second motion for leave to amend their

complaint. (ECF No. 176.) Citing knowledge gained through the discovery process,

Plaintiffs seek to amend the operative complaint as follows:

   • Remove Plaintiffs’ claims based on sexually abusive pat-down searches, punitive

       diet in segregation, and punitive disciplinary segregation;

   • Add various pieces of factual evidence obtained in discovery in support of their

       claims, “primarily for the lawyer client violations of mail and telephone privilege

       and privacy” claims; and

   • Hari seeks to add a Sixth Amendment claim against Anoka County Deputy Jesse

       Rasmussen for seizing a piece of his legal mail in June of 2019.

(Id. at 2; see also Pls.’ Proposed 2nd Am. Civil Rights Compl., ECF No. 178.) In

response, County Defendants have filed a memorandum in which they oppose some, but

not all, of these proposed amendments. (See ECF No. 211.)

   On October 27, 2020, Defendant Villegas filed a motion to dismiss. (ECF No. 248.)

On January 26, 2021, County Defendants filed their motion to modify the scheduling order.

(ECF No. 280.) County Defendants seek a modification of the scheduling order to “permit

for closure of fact discovery and the opportunity [to] bring dispositive motion practice

before proceeding to a civil jury trial, if required, in accordance with governing health and

court restrictions.” (ECF No. 282 at 9.) County Defendants ask the Court to extend the

fact discovery, nondispositive motion, dispositive motion, and trial ready date deadlines by




                                               4
        CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 5 of 14




60 days. (Id. at 8-9.) Hari opposes this motion for a variety of reasons. (See ECF No.

288.)

                                      II. ANALYSIS

        Both Plaintiffs’ and County Defendants’ requests would require a modification of

the Court’s Pretrial Scheduling Order. The Court discusses these requests below.

        A. Rule 15 Does Not Apply to Plaintiffs’ Motion

        As a preliminary matter, Plaintiffs incorrectly bring their motion under Federal Rule

of Civil Procedure 15. (ECF No. 176 at 1.) Once 21 days have passed after service of a

responsive pleading, a party “may amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “Although leave to amend

‘shall be freely given when justice so requires,’ see Fed. R. Civ. P. 15(a), plaintiffs do not

have an absolute or automatic right to amend.” United States ex rel. Lee v. Fairview Health

Sys., 413 F.3d 748, 749 (8th Cir. 2005) (citing Meehan v. United Consumers Club

Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002)). The Court may deny a party’s

request for leave to amend only “if there are compelling reasons such as undue delay, bad

faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment.” Reuter

v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (quoting Sherman v. Winco Fireworks,

Inc., 532 F.3d 709, 715 (8th Cir. 2008)).

        This analysis changes, however, once the deadline to amend a complaint has passed.

That deadline was June 19, 2020. (ECF No. 82 at 2.) As such, Rule 16(b) applies.




                                                5
        CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 6 of 14




       B. Rule 16(b) Applies to Both Motions

       Eighth Circuit precedent dictates that when a motion to amend the pleadings is filed

after the deadline set in the court’s pretrial scheduling order “the court may properly

require, pursuant to Federal Rule of Civil Procedure 16(b), that good cause must be shown

for leave to file a pleading that is out of time with that order.” Johnson v. Franchoice, Inc.,

No. 19-cv-1417 (MJD/ECW), 2020 WL 6938782, at *6 (D. Minn. Nov. 25, 2020) (citing

Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003)); see also Sherman, 532 F.3d at 716

(“The interplay between Rule 15(a) and Rule 16(b) is settled in this circuit.”). This shift

to consider Rule 16(b) occurs because otherwise “we would render scheduling orders

meaningless and effectively would read Rule 16(b) and its good cause requirement out of

the Federal Rules of Civil Procedure.” In re Milk Prods. Antitrust Litig., 195 F.3d 430,

438 (8th Cir. 1999).

       County Defendants also seek to amend the Pretrial Scheduling Order; therefore,

Rule 16(b) applies to both motions. Rule 16(b) provides that the scheduling order set by a

court “may be modified only for good cause and with the judge’s consent.” Fed. R. Civ.

P. 16(b)(4); see also D. Minn. LR 16.3(b) (requiring a party moving to modify a scheduling

order to “establish good cause for the proposed modification” and “explain the proposed

modification’s effect on any deadlines.”). “The good cause standard of Rule 16(b) is an

exacting one, for it demands a demonstration that the existing schedule cannot reasonably

be met despite the diligence of the party seeking the extension.” IBEW Local 98 Pension

Fund v. Best Buy Co., Inc., 326 F.R.D. 513, 522 (D. Minn. 2018) (quotation omitted). “The

‘exacting’ standard set by Rule 16(b) requires that a moving party first make the requisite


                                                6
         CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 7 of 14




good cause showing.” Coleman v. Minneapolis Pub. Schs., No. 18-cv-2283 (DSD/ECW),

2020 WL 6042394, at *3 (D. Minn. Oct. 13, 2020) (citing E.E.O.C. v. Hibbing Taconite

Co., 266 F.R.D. 260, 265 (D. Minn. 2009)). “The primary measure of good cause is the

movant’s diligence in attempting to meet the order’s requirements.” Sherman, 532 F.3d at

716-17 (quoting Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)). “If the court is

satisfied that the movant was diligent, it will also generally consider possible prejudice to

the nonmovant.” Shank v. Carleton College, 329 F.R.D. 610, 614 (D. Minn. 2019).

        C. Plaintiffs Have Not Demonstrated Good Cause to Add Facts to Their
           Complaint

        As the operative scheduling order set June 19, 2020, as the deadline for a motion to

amend the pleadings, Plaintiffs “must demonstrate good cause for obtaining leave to file

[their] untimely motion to amend.” City of Geneseo, Illinois v. Utilities Plus, No. 05-cv-

2689 (ADM/JJG), 2006 WL 8443452, at *2 (D. Minn. Oct. 31, 2006).                          “When a party

seeks to amend a pleading after the scheduling deadline for doing so, the application of

Rule 16(b)’s good-cause standard is not optional.” Sherman, 532 F.3d at 716.

        County Defendants do not oppose Plaintiffs’ motion to the extent it strikes the

claims based on sexually abusive pat-down searches, punitive diet in segregation, and

punitive disciplinary segregation; nor do they oppose the addition of Plaintiff Hari’s claim

against Deputy Rasmussen. 5 (ECF No. 211 at 4-6.) The Court will therefore grant as

unopposed the motion for leave to amend with regard to those amendments.



5
  County Defendants specifically outline that they do not object to Plaintiffs adding the following proposed
amendments to their complaint: paragraphs 9, 19-21, and 54 from their proposed Second Amended Complaint. (ECF
No. 211 at 11.)


                                                       7
          CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 8 of 14




         County Defendants oppose Plaintiffs’ remaining proposed amendments, arguing

Plaintiffs have not offered the requisite good cause for these amendments and adding that

the proposed amendments “are factually irrelevant to the claims and only serve to bog

down the case and consume more resources from the Court and Defendants.” (Id. at 7.) A

majority of these contested amendments are the addition of factual support for Plaintiffs’

remaining claims. (See ECF No. 178 ¶¶ 10, 12, 15-16, 22, 24-25, 28-36, 41, 6 45-46.) 7

Other contested amendments add to Plaintiffs’ remaining claims. (See id. ¶ 53 (asserting

certain Defendants violated all three Plaintiffs’ right of access to the courts and discovery

and citing to proposed paragraphs 43-52); ¶ 55 (asserting certain Defendants violated all

three Plaintiffs’ Sixth Amendment right to counsel “by denying them access to a private

telephone out of earshot of deputies and inmates” and citing to proposed paragraphs 37-

42); ¶ 56 (asserting certain Defendants violated Lewis’s Sixth Amendment right to counsel

by “recording his legal calls and listening to them” and citing to proposed paragraphs 34-

36).)

         Plaintiffs do not mention the scheduling order in their motion or memorandum in

support, and instead state simply that “recent discovery” they have discovered “need[s] to


6
  The proposed amendments also suggest that paragraph 42 is an addition; the language in this paragraph, however, is
identical to paragraph 13 of the First Amended Complaint. (Compare ECF No. 85 ¶ 13 with ECF No. 178 ¶ 42.)
7
  Plaintiffs also seek to add references to certain exhibits throughout the proposed Second Amended Complaint: (1)
the addition of a citation to exhibits #3 and #6 in paragraph 14; (2) editing a reference to exhibit O-19 at paragraph 23
to a reference to exhibit O-34; (3) the addition of citations to exhibits O-20 and O-9 in paragraph 26; (4) the addition
of a citation to exhibit MS-A2 in paragraph 29; and (5) the addition of a citation to two exhibits in paragraph 44.
(Compare ECF No 85 with ECF No. 178.) For the reasons articulated in this Order, the Court denies the motion to
the extent Plaintiffs seek to add those citations. The Court also notes that throughout the proposed Second Amended
Complaint, Plaintiffs have divided certain paragraphs from the First Amended Complaint into separate paragraphs
and have moved the contents of certain paragraphs. So long as Plaintiffs do not alter the language, the Court will
grant Plaintiffs’ motion to the extent that they seek to make these organizational changes. The Court denies the motion
to the extent Plaintiffs seek to amend the operative complaint outside of the boundaries explicitly detailed in this
Order.


                                                             8
          CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 9 of 14




be added to the complaint.” The only legal argument Plaintiffs provide—aside from the

cursory citation to bringing the motion for leave to amend under Rule 15—is to Thompson-

El v. Jones, a case which analyzed Rule 15’s more liberal standard for amending pleadings.

876 F.2d 66 (8th Cir. 1989). This case is unhelpful to Plaintiffs’ cause, however, because,

as detailed above, the deadline to amend the pleadings has passed, and therefore Rule 16(b)

applies. 8 Plaintiffs filed this motion approximately two and a half months after the deadline

to amend the pleadings and have not provided any support as to why they could not meet

the deadlines of the Pretrial Scheduling Order. 9 The requisite good cause for modification

of the Pretrial Scheduling Order, therefore, has not been met to allow for the factual

amendments they propose. 10

         The Court further finds that adding these factual amendments is wholly

unnecessary. Plaintiffs will have the opportunity to rely on evidence obtained in discovery

in support of their existing claims. Similarly, the Court finds that Plaintiffs have not

demonstrated the requisite good cause to add paragraphs 53, 55, and 56. These paragraphs

largely serve to restate claims already outlined in the currently operative complaint and cite


8
  The Thompson-El court also affirmed the district court’s denial of his motion for leave to file his second amended
complaint in part because “[p]arties in litigation . . . are entitled to expect opposing parties to prepare their cases in a
timely fashion” and “Thompson-El’s pretrial preparation was approached with a marked lack of diligence.” Id. at 69.
9
  That Plaintiffs are proceeding in this matter pro se does not excuse them from following the Federal Rules of Civil
Procedure, this District’s Local Rules, and the like. See Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984) (“[P]ro se
litigants are not excused from failing to comply with substantive and procedural law.”). The Court has previously
reminded Hari of his obligation to follow the Federal Rules of Civil Procedure and the District’s Local Rules. (See
ECF No. 142 at 9.)
10
    In finding that Plaintiffs have not met the good-cause standard, the Court declines to further analyze whether
modifying the scheduling order to add these facts and claims would prejudice County Defendants. See Green Plains
Otter Tail, LLC v. Pro-Environmental, Inc., No. 16-cv-370 (DWF/LIB), 2017 WL 9885436, at *5 (D. Minn. Dec. 21,
2017) (“While the prejudice to the nonmovant resulting from modification of the scheduling order may also be a
relevant factor, generally, a court will not consider prejudice if the movant has not been diligent in meeting the
scheduling order’s deadlines.”) (citing Sherman, 532 F.3d at 717); see also Shank, 329 F.R.D. at 614 (“If the court
finds good cause under Rule 16, then the court proceeds to the Rule 15 inquiry.”).


                                                               9
      CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 10 of 14




to paragraphs that the Court is not permitting Plaintiffs to add. Thus, the Court denies

Plaintiffs’ motion to the extent that they seek leave to add paragraphs or information to

paragraphs 10, 12, 15-16, 22, 24-25, 28-36, 41, 45-46, 53, and 55-56 of the proposed

Second Amended Civil Rights Complaint. (See ECF No. 178.)

      D. Under the Circumstances, County Defendants Have Demonstrated Good
         Cause to Modify the Pretrial Scheduling Order and Modification Will Not
         Prejudice Plaintiffs

      “District courts have broad discretion in establishing and enforcing deadlines and in

maintaining compliance with discovery and pretrial orders.” In re Baycol Prods. Litig.,

596 F.3d 884, 888 (8th Cir. 2010) (citing Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748,

758-59 (8th Cir. 2006)). As stated above, Rule 16 provides that “[a] schedule may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see,

e.g., Marmo, 457 F.3d at 759. “The primary measure of good cause is the movant’s

diligence in attempting to meet the order’s requirements.” Sherman, 532 F.3d at 716-17

(quoting Rahn, 464 F.3d at 822).

      Hari argues that County Defendants have not demonstrated good cause to alter the

Pretrial Scheduling Order for numerous reasons, including that County Defendants’ motion

was not timely filed; that County Defendants’ appeals to delays caused by the COVID-19

crisis are unpersuasive; that County Defendants have not acted in good faith; and that he

will be prejudiced by further delays in this case. (See generally ECF No. 292.)

      Hari does raise some valid points. For example, County Defendants assert that they

“diligently attempted to extend or modify the deadlines before they expired” by filing a

motion to stay and then filing two additional letters requesting a modification of “then-


                                             10
         CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 11 of 14




pending deadlines.” (ECF No. 282 at 6.) Letters requests, however, are not formal motions

and a motion to stay does not toll other deadlines set by the Court. County Defendants

were perfectly capable of filing a formal motion to modify the scheduling order prior to

the expiration of other deadlines.

         Nevertheless, some delays were also attributable to the substantial number of letters,

discovery requests, motions, and other filings that Hari submitted in a flurry of activity last

fall. While the Court has reminded County Defendants of their obligation to respond to

Hari’s discovery requests (ECF No. 142 at 7-8 & 9 n.4) and has granted one of Hari’s

motions to compel discovery (ECF No. 81), the Court has also warned Hari that his practice

of inundating County Defendants and the Court without abiding by the Federal Rules of

Civil Procedure and Local Rules of this District will no longer be accepted. (ECF No. 142

at 9.)

         Though County Defendants could very well have filed this motion sooner, they have

generally responded to Plaintiffs’ discovery requests in good faith and have largely

comported with rules and orders. Further, given Plaintiffs had sought leave to amend their

complaint, County Defendants lacked clarity on what claims they would need to address

in dispositive motion practice. Though the better practice would have been to file this

motion earlier, County Defendants have established good cause to amend the scheduling

order at this time.

         Nor will Plaintiffs be prejudiced by this delay. The Court, by granting Plaintiffs’

motion for leave to file an amended complaint, is allowing Hari to add an additional

Defendant and claim to this case and is also allowing Plaintiffs to home in on the issues


                                                11
       CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 12 of 14




they have identified as their strongest claims. Allowing Plaintiffs to amend their complaint

and modifying the scheduling order will allow the parties and the Court to resolve this case

efficiently and expeditiously.

       Thus, the Court grants County Defendants’ motion in part and denies it in part. The

Court has already noted that discovery was almost complete in this matter (ECF No. 272

at 12 n.9.) While the Court is allowing Plaintiffs leave to amend their complaint, the Court

does not believe this necessitates a lengthy discovery period. The Court will modify the

scheduling order to set the following deadlines:

   • The parties may conduct discovery for 45 days after Plaintiffs file their Second

       Amended Complaint;

   • Likewise, nondispositive motions shall be filed and served within 45 days after

       Plaintiffs file their Second Amended Complaint;

   • All dispositive motions shall be filed and served within 90 days after Plaintiffs file

       their Second Amended Complaint; and

   • This case shall be trial ready within 120 days after Plaintiffs file their Second

       Amended Complaint.

The Court will file an Amended Pretrial Scheduling Order memorializing these deadlines

once Plaintiffs have filed their Second Amended Complaint or, if they elect not to file that

complaint, 21 days after the issuance of this Order.

                        III.     FUTURE MOTION PRACTICE

       Lastly, the Court reminds both County Defendants and Plaintiffs, particularly Hari,

of their obligation to follow the Federal Rules of Civil Procedure, as well as the Local

                                              12
      CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 13 of 14




Rules. Should any party seek to amend deadlines or respond to motions, they must follow

proper procedure and seek appropriate relief.       As discussed above, warnings have

previously been issued.

                                     IV.    ORDER

      Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

   1. Plaintiffs’ “Joint Motion for Leave to Amend Rights Complaint” (ECF No. 176) is
      GRANTED IN PART AND DENIED IN PART as specifically outlined herein.
      Within 21 days of the date this Order is filed, Plaintiffs may file an amended
      complaint that adds the following claim and supporting allegations under 42 U.S.C.
      § 1983: violations of Hari’s Sixth Amendment rights as to Deputy Rasmussen. This
      amended complaint may also omit the claims Plaintiffs propose deleting and make
      the organizational changes they have proposed as specifically outlined herein. The
      motion is denied in all other respects.

   2. County Defendants’ Motion to Modify the Scheduling Order (ECF No. 280) is
      GRANTED IN PART AND DENIED IN PART as specifically outlined herein.

   3. An Amended Pretrial Scheduling Order shall issue.

   4. All prior consistent orders remain in full force and effect.




                                 [continued on next page]




                                              13
     CASE 0:19-cv-02547-ECT-TNL Doc. 303 Filed 02/23/21 Page 14 of 14




  5. Failure to comply with any provision of this Order or any other prior consistent
     order shall subject the non-complying party, non-complying counsel and/or the
     party such counsel represents to any and all appropriate remedies, sanctions and the
     like, including without limitation: assessment of costs, fines and attorneys’ fees and
     disbursements; waiver of rights to object; exclusion or limitation of witnesses,
     testimony, exhibits, and other evidence; striking of pleadings; complete or partial
     dismissal with prejudice; entry of whole or partial default judgment; and/or any
     other relief that this Court may from time to time deem appropriate.


Date: February   23 , 2020                      s/Tony N. Leung
                                         Tony N. Leung
                                         United States Magistrate Judge
                                         District of Minnesota

                                         Laughlin, et al. v. Stuart, et al.
                                         Case No. 19-cv-2547 (ECT/TNL)




                                             14
